Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Terminal Disclaimer
The terminal disclaimer filed on 08/16/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration of  Patent #10496676 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Response to Amendment
[AltContent: ]This Office action is in response to Applicant’s communication filed 06/15/2022 in response to the Office action dated 03/15/2022. Claims 1, 15 and 20 have been amended. No claim has been canceled. No new claim has been added. Claims 1-20 are pending in this application.
Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner's statement of reasons for allowance:
The prior art of record fails to disclose the combination including at least the limitations of:
independent claims 1, 15 and 20 “… organizing synchronization metadata within storage according to a multilevel layout where a first subset of the synchronization metadata is written to a first storage location and includes a pointer to a second subset of the synchronization metadata written to a second storage location, wherein the first subset is selected based upon the first subset corresponding to synchronization metadata more relevant for seeding a synchronization cache than the second subset that is loaded at a later point in time; 
populating the synchronization cache with the synchronization metadata indicating synchronization targets of a first node, wherein during a boot of the first node, the first node loads the synchronization metadata into the synchronization cache prior to loading a network subsystem; 
determining priorities used to identify a first subset of nodes of the a network of nodes to connect to before connecting to a second subset of nodes that are prioritized lower than the first subset of nodes; 
in response to the synchronization metadata being loaded into the synchronization cache, loading the network subsystem for establishing a network connection to the network and the synchronization targets according to the priorities after the synchronization cache has been populated; 
writing data of an atomic write operation, received by the first node from a device, to first storage; 
replicating the atomic write operation to a synchronization target; and acknowledging the atomic write operation to the device based upon the data being written to the first storage by the first node and the synchronization target indicating that the data has been written to second storage.”

As dependent claims 2-14 and 16-19 depend from an allowable base claims, they are at least allowable for the same reasons as noted above.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SOHEILA G DAVANLOU whose telephone number is (571)270-5155. The examiner can normally be reached Monday - Friday, 9:00am - 6:00 Eastern Time..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alford Kindred can be reached on (571)272-4037. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

SOHEILA G DAVANLOU
Examiner
Art Unit 2153



/KRIS E MACKES/Primary Examiner, Art Unit 2153